                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

WILLIE DOUGLAS JOHNSON,                        )
                                               )
               Petitioner,                     )
                                               )
v.                                             )      No.:   3:15-cv-437-TAV-DCP
                                               )
RANDY LEE, Warden,                             )
                                               )
               Respondent.                     )


                                   JUDGMENT ORDER

         For the reasons expressed in the memorandum opinion filed herewith, it hereby is

ORDERED and ADJUDGED that Petitioner Willie Douglas Johnson’s petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DENIED, and this action is

DISMISSED WITH PREJUDICE.

         Should Petitioner give timely notice of an appeal from this Order, such notice will

be treated as an application for a certificate of appealability, which is hereby DENIED

since he has failed to make a substantial showing of the denial of a constitutional right or

to present a question of some substance about which reasonable jurists could differ. See 28

U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Additionally, the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of

Appellate Procedure and hereby CERTIFIES that any appeal from this action would not

be taken in good faith and would be totally frivolous. Therefore, any application by

Petitioner for leave to proceed in forma pauperis on appeal is DENIED. See Fed. R. App.

P. 24.
    The Clerk of Court SHALL close the record in this civil case at No. 3:15-cv-437.

    IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               CHIEF UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

    s/ John L. Medearis
   CLERK OF COURT




                                        2
